Citation Nr: 1217673	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C. Chapter 18 for an individual with a disability from covered birth defects whose biological mother is or was a Vietnam veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and the biological father of D.  D (the child) was also present at the hearing.



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant seeks VA benefits on behalf of D.  The appellant is the biological mother of D.  The appellant is not a veteran.  The Veteran in this case is the biological father of D.  The Veteran had active service from December 1967 to July 1970, and had service in the Republic of Vietnam from July 1969 to July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the RO in Denver, Colorado.  The Board notes that all claims of this type are processed at the RO in Denver, Colorado.  

In September 2011, the appellant and the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.  The case was held open for 45 days following the hearing so that the appellant could submit additional evidence.  

The appellant submitted medical records following the Board hearing and those records have not yet been considered by the RO.  The appellant has a right to have pertinent evidence considered by the RO.  The appellant did not include a waiver of this right; however, the Board finds that the medical records submitted are not pertinent to the appeal, which involves whether the mother of D had service in Vietnam and/or whether D suffers from spina bifida.  As the evidence does not address either question, it cannot substantiate or aid in substantiation of the claim.  As such, a remand for initial RO consideration of this evidence is not necessary.

In March 2012, the Board sent a letter to the appellant requesting clarification as to representation.  While the Veteran is represented by American Legion, and the American Legion assisted in the presentation of testimony at the Board personal hearing, and stated contentions in support of the appeal, the Veteran is not the appellant in this matter, and there is no signed power of attorney documentation in the claims file between the appellant and the American Legion.  The appellant was notified that, if a VA Form 21-22 was not received within 30 days of the letter appointing a representative, the Board would consider her as acting pro se in the appeal.  The appellant did not respond to the March 2012 letter; therefore, she is considered a pro se appellant.  The Board notes that, although the testimony offered at the personal hearing was aided by questioning by a representative of the American Legion, and the American Legion representative made contentions in support of the claim, the appellant's testimony was still her testimony, provided under oath, so has been considered by the Board, and is addressed in more detail below.  Additionally, to the extent the contentions by the Veteran's representative are not inconsistent with the appellant's claim, and such contentions were stated in the presence of the appellant at the hearing, the Board has considered these contentions.  The Board has considered all the testimonial evidence in this case, from the appellant and the Veteran, as it bears on the appellant's appeal. 


FINDINGS OF FACT

1.  There remains no question of fact pertinent to a resolution of this appeal.

2.  The father of D served in the Republic of Vietnam from July 1969 to July 1970.

3.  The mother of D is not a Vietnam veteran.

4.  D does not have spina bifida or any other disability resulting therefrom.

CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. Chapter 18 for an individual with a disability from covered birth defects whose biological mother is or was a Vietnam veteran lacks legal merit.  38 U.S.C.A. §§ 1805, 1812, 1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to benefits under 38 U.S.C.A. Chapter 18 for an individual with a disability from covered birth defects whose biological mother is or was a Vietnam veteran.  For this reason, the VCAA is inapplicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The Board acknowledges the testimony of the Veteran that D is in receipt of disability benefits from the Social Security Administration (SSA).  In addition, a witness at the Board hearing suggested that a VA examination be conducted.  As noted above, there remains no question of fact that might be resolved by acquisition of the SSA records or by ordering a VA examination.  As such, the Board finds that a remand is not necessary.  

Analysis

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with exposure to toxic herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815.  

The law and regulations make a significant distinction between spina bifida and all other birth defects.  While persons who suffer from spina bifida are entitled to the allowance if either natural parent (mother or father) is a Vietnam veteran, entitlement to an allowance for any other birth defect is limited to those individuals whose natural mother was a Vietnam veteran.  See Jones v. Principi, 16 Vet. App. 219 (2002) (spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue); 38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.

Within the meaning of this law, the term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

In this case, there is no dispute regarding the matters central to claim.  The appellant does not contend that she is a Vietnam veteran; therefore, there is no entitlement under 38 C.F.R. § 3.815, which requires that the Vietnam veteran is the biological mother of the individual with disability from covered birth defects (other than spina bifida).  It is the essential contention of the appellant that D's father is a Vietnam veteran, and that this should entitle her, on D's behalf, to the allowance.  

The Board fully recognizes that D is the biological child of a Veteran who served in the Republic of Vietnam within the specified time frame; however, pursuant to 
38 C.F.R. § 3.814, to obtain benefits on the basis of a father who was a Vietnam veteran, it must be shown that the child is an individual who is suffering from spina bifida.  The term 'spina bifida' is generally considered to encompass three main conditions: spina bifida occulta; meningocele; and myelomeningocele.  See VAOPGCPREC 5-99.  Chapter 18 applies with respect to all forms and manifestations of spina bifida, except spina bifida occulta.  See 38 C.F.R. § 3.814(c)(3).  In order to warrant entitlement to benefits under 38 U.S.C.A. § 1805, it must be shown that the child has been diagnosed with any type of spina bifida other than spina bifida occulta.  

In this case, there is no diagnosis of spina bifida.  Indeed, spina bifida has never been identified by the appellant as a basis for her claim.  The Board acknowledges that a March 1973 evaluation of D includes a notation that spina bifida should be ruled out; however, this evaluation was followed by a complete neurological evaluation in July 1975 that did not result in a diagnosis of spina bifida.  At that time, there is no mention of spina bifida, meningocele, or myelomeningocele.  The resulting diagnoses were craniosynostosis with neurological and intellectual impairment and soft tissue mass in the occipital area, possibly an enlarged emissary vein.  As there is no diagnosis of spina bifida, and no contention that D has spina bifida, the provisions of 38 C.F.R. § 3.814 do not apply.  

At the Board hearing, the Veteran testified as to his service in Vietnam and his exposure to Agent Orange.  These facts are of course acknowledged and established.  The Board notes, however, that while the law provides a presumption of service connection for certain disabilities manifested by Vietnam veterans within an applicable time period, that presumption does not apply to the children of Vietnam veterans.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  

Finally, a representative of the American Legion contended during the Board hearing that the pertinent provisions here are unconstitutional as they impermissibly distinguish between the father and mother.  The United States Supreme Court applies the same standard to the federal government under the Due Process Clause that it applies to the states under the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution.  See, e.g., Schlesinger v. Ballard, 419 U.S. 498 (1975); Frontiero v. Richardson, 411 U.S. 677 (1973).  Under this standard, unless a classification is suspect, or where it involves a fundamental right, such as voting, it need meet only the rational basis test.  See Nordlinger v. Hahn, 112 S.Ct. 2326, 2331-32 (1992); San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 17 (1973); see also Reed v. Reed, 404 U.S. 71, 76 (1971).  

In Frontiero, the Supreme Court held that gender is an inherently suspect classification and thus subject to strict scrutiny in holding that any statutory scheme which draws a sharp line between the sexes, solely for the purpose of achieving administrative convenience, necessarily commands dissimilar treatment for men and women who are similarly situated, and, therefore, involves the very kind of arbitrary legislative choice forbidden by the Constitution.  Citing Reed, 404 U.S. at 77, 76.  Subsequent Supreme Court cases have applied a lower level of scruitiny to gender distinctions.  In Craig v. Boren, 429 U.S. 190 (1976), the Supreme Court noted that it had, since Frontiero, declined to hold that sex is a suspect class, and applied an elevated or intermediate level scrutiny, like that invoked in cases dealing with discrimination against females.  In Craig, the Supreme Court held that classifications by gender must serve important governmental objectives and must be substantially related to achievement of those objectives.  

The facts in Frontiero involved a statute which required of female members of the uniformed services seeking to obtain housing and medical benefits for a spouse that they prove the spouse's dependency in fact, whereas no such burden was imposed upon male members.  The Supreme Court held that the statutes involved commanded dissimilar treatment for men and women who were similarly situated, citing Reed, 404 U.S. at 77, and that the differential treatment accorded men and women under the pertinent statutes served no purpose other than mere administrative convenience.  The facts in Craig involved an Oklahoma statute prohibiting sale of 3.2 percent alcohol beer to males under the age of 21 and to females under the age of 18.  

The Board finds that the law and regulations at issue here are distinguishable from those at issue in Frontiero and Craig, and that the gender distinctions made in the VA statutes and regulations at issue are based on scientific and statistical research regarding increased risk of specific birth defects in children of women who were exposed to Agent Orange.  In the process of drafting the applicable regulations in this case, the question of gender bias in the regulations was addressed.  It was noted that the gender distinctions were based on a comprehensive health study conducted by VA of 8,280 women who were Vietnam-era veterans (half of whom served in the Republic of Vietnam and half of whom served elsewhere), which was mandated by Public Law 99-272.  The study, completed in October 1998, and titled Women Vietnam Veterans Reproductive Outcomes Health Study (VA study), was conducted by the Environmental Epidemiology Service of the Veterans Health Administration of the Department of Veterans Affairs.  For purposes of satisfying the basic statistical requirement of independence of observations (i.e., in this study one pregnancy per woman), the VA study selected the first pregnancy after entrance date to Vietnam service, for women Vietnam veterans, as the index pregnancy.  For the non-Vietnam group, the index pregnancy was defined as the first pregnancy after July 4, 1965.  The VA study defined likely birth defects as congenital anomalies and included structural, functional, metabolic, and hereditary defects.  It excluded developmental disorders, perinatal complications, miscellaneous pediatric illnesses, and conditions that were not classifiable.  A report of part of the VA study, Pregnancy Outcomes Among U.S. Women Vietnam Veterans, was published in the American Journal of Industrial Medicine.  See 67 FR 200-01.

Thus, the gender distinction in the regulations is based on scientific and statistical research regarding the types of birth defects that can be linked to females who were exposed to herbicides.  The Board finds that, in questions of reproduction, genetics and fetal development, men and women are not "similarly situated."  Based on the results of the VA study cited above, the Board finds that there are distinct differences in the means by which exposure to toxins in a man versus a woman can affect the development of offspring.  The distinction in this case is not arbitrary, but based on published research.  Moreover, the distinction serves the important governmental objective of compensating individuals who have been shown statistically to be at greater risk of birth defects due to their service, and the Board finds that the statute and regulations are substantially related to achievement of those objectives.  

In this case, there is no dispute regarding the matters pertinent to resolution of this appeal.  D does not have spina bifida, and D's mother is not a Vietnam veteran.  For these reasons, the Board finds there is no legal basis on which the appellant's claim may be substantiated, and entitlement to benefits under Chapter 18, for a child born with birth defects, is not warranted.  See 38 U.S.C.A. §§ 1805, 1821; 38 C.F.R. § 3.814.  Accordingly, because the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for a monetary allowance under 38 U.S.C. Chapter 18 for an individual with a disability from covered birth defects whose biological mother is or was a Vietnam veteran is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


